 


109 HR 1835 IH: Universal Right to Vote by Mail Act of 2005
U.S. House of Representatives
2005-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1835 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2005 
Mrs. Davis of California introduced the following bill; which was referred to the Committee on House Administration 
 
A BILL 
To amend the Help America Vote Act of 2002 to allow all eligible voters to vote by mail in Federal elections. 
 
 
1.Short TitleThis Act may be cited as the Universal Right to Vote by Mail Act of 2005. 
2.FindingsCongress finds the following: 
(1)An inequity of voting rights exists in the United States because voters in some States have the universal right to vote by mail while voters in other States do not. 
(2)Many voters often have work, family, or other commitments that make getting to polls on the date of an election difficult or impossible. 
(3)Allowing voters to vote by mail can lead to increased voter participation. 
(4)Voting by mail is more convenient for many voters. 
(5)Voting by mail gives voters more time to consider their choices. 
(6)Studies show that an overwhelming majority of voters prefer voting by mail as an alternative to going to the polls. 
(7)No evidence exists suggesting the potential for fraud in absentee balloting is greater than the potential for fraud by any other method of voting. 
(8)25 States currently allow universal absentee voting, which permits any voter to request a mail-in ballot without providing a reason for the request. 
3.Promoting Ability of Voters to Vote by Mail in Federal Elections 
(a)In GeneralSubtitle A of title III of the Help America Vote Act of 2002 (42 U.S.C. 15481 et seq.) is amended by inserting after section 303 the following new section: 
 
303A.Promoting Ability of Voters to Vote by Mail 
(a)In GeneralIf an individual in a State is eligible to cast a vote in an election for Federal office, the State may not impose any additional conditions or requirements on the eligibility of the individual to cast the vote in such election by mail, except to the extent that the State imposes a deadline for requesting the ballot and related voting materials from the appropriate State or local election official and for returning the ballot to the appropriate State or local election official. 
(b)Effective DateA State shall be required to comply with the requirements of subsection (a) with respect to elections for Federal office held in years beginning with 2006.. 
(b)Conforming Amendment Relating to EnforcementSection 401 of such Act (42 U.S.C. 15511) is amended by striking and 303 and inserting 303, and 303A. 
(c)Clerical AmendmentThe table of contents for such Act is amended by inserting after the item relating to section 303 the following new item: 
 
 
Sec. 303A. Promoting ability of voters to vote by mail.  
 
